NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                    Argued September 22, 2010
                                    Decided December 10, 2010

                                                Before

                                DANIEL A. MANION, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge

No. 10‐1763

UNITED STATES OF AMERICA,                                 Appeal from the United States District
          Plaintiff‐Appellee,                             Court for the Southern District of Indiana,
                                                          Indianapolis Division.
        v.
                                                          No. 1:04‐CR‐074
IDRIS TAYLOR,
           Defendant‐Appellant.                           Sarah Evans Barker, 
                                                          Judge.

                                              O R D E R

        The  district  court  denied  Idris  Taylor’s  18  U.S.C.  §  3582(c)(2)  motion  to  reduce  his
prison sentence on the grounds that a reduction was “not appropriate because of the nature
and  seriousness  of  the  danger  to  the  community  that  would  be  posed  by  a  reduction  in
sentence.”  Taylor  challenged  the  district  court’s  discretionary  denial  of  his  §  3582(c)(2)
motion.  Taylor  argues  that  the  district  court’s  “unadorned  statement  that  a  reduction  was
not appropriate” and mere use of language from a note from the sentencing guidelines was
procedurally  insufficient  to  allow  us  to  review  the  district  court’s  discretion.  Because  the
district court’s statement met the minimal requirements, we affirm the district court’s denial
of Taylor’s § 3582(c)(2) motion.

                                            I. Background
No. 10‐1763                                                                                       Page 2

        Taylor and seven others were indicted on June 9, 2004, for conspiracy to possess with
intent to distribute cocaine and cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 846.
The conspiracy spanned four years, obtaining an annual average of 560 kilograms of cocaine
from a Chicago source for distribution in the Indianapolis area in powder and crack forms.
Taylor’s  role  in  the  conspiracy  was  that  of  a  drug  distributor.  Police  found  0.12  grams  of
cocaine  at  Taylor’s  residence  as  well  as  evidence  that  more  drugs  may  have  been  washed
down the bathroom sink as police entered his home. The government estimated that Taylor
was involved with between 50 and 150 grams of crack cocaine.

        Taylor pled guilty on July 7, 2005, to conspiracy to possess with intent to distribute
five kilograms or more of a mixture or substance containing cocaine. At Taylor’s October 4,
2005, sentencing hearing, the district court reviewed his criminal history and noted that he
“started  down  this  slippery  slope  back  when  [he  was]  14”  resulting  in  a  criminal  history
category  of  IV,  “which  is  pretty  darn  serious.”  The  district  court  noted  that  Taylor’s  drug
addiction factored into his long periods of unemployment, but his criminal history was “the
complicating factor.”

        That  history  began  when  Taylor  was  14,  when  he  was  sentenced  to  30  days’
probation for auto theft, fleeing law enforcement, and criminal trespass. At 16, Taylor was
sentenced  to  seven  months’  probation  for  truancy.  While  on  probation,  Taylor  was
committed to the Indiana Boys School for involuntary manslaughter. The victim died after
Taylor struck him in the face and caused him to fall and hit his head on the concrete. At 20,
Taylor was convicted of criminal trespass. A year later, police attempted to pull Taylor over
while  he  was  driving,  but  Taylor  fled,  ultimately  crashing  into  a  parked  car.  Taylor  was
convicted of operating a motor vehicle while intoxicated. At the time, Taylor’s license was
indefinitely suspended for previous driving‐related offenses. At 23, Taylor was convicted of
criminal recklessness and carrying a handgun without a license in an incident described as a
shootout  in  a  residential  neighborhood.  Another  person  died  in  the  shooting.  Taylor  later
admitted  to  the  police  that  he  drove  the  victim  to  the  scene  to  buy  marijuana  and  that  he
and the victim exchanged gunfire with others in the neighborhood. Taylor was on parole for
this offense when he was arrested for this drug conspiracy.

       The district court took account of Taylor’s criminal history, and in particular the two
incidents in which people died, and said:

                .  .  .  this  is  a  tragedy  that’s  written  on  the  pages  of  this
                presentence  report  in  every  direction.  Everybody  who’s  had
                contact with you has either brought tragedy to your life or you
                brought tragedy to theirs. Isn’t that true?
                                                     ***
No. 10‐1763                                                                                       Page 3

                       And  unless  you  want  to  play  out  this  tragedy  to  your
                dying  breath,  you’ve  got  to  make  some  changes.  And
                unfortunately, the penalties you face now are a way to force on
                you  the  necessity  of  making  some  changes  because  what
                society is saying with these stiff penalties is “We can’t take this
                anymore, we can’t trust Mr. Idris Taylor to do this for himself.
                We have to protect the rest of society until he gets stabilized.”

                        And it also says to everybody else out there there’s a big
                price  to  pay  for  this.  And  that’s  what  happened  here.  It’s  all
                sort of accumulated.

        Taylor’s counsel argued that had the blows landed differently in the fistfight, Taylor
would have been guilty of merely misdemeanor battery or D felony battery. (Taylor claimed
at sentencing that he was merely breaking up the fight and  that the victim pulled a knife,
although  Taylor’s  presentence  investigation  report  indicates  that  it  was  the  victim  who
attempted to break up a fight in which Taylor was involved.) Taylor’s counsel argued that
Taylor did not shoot the victim in the shootout; rather, the victim was Taylor’s friend who
went  with  Taylor  to  the  scene  of  the  shootout  (Taylor  said  he  still  has  dreams  about  his
friend  and  accepted  responsibility  for  the  incident).  Taylor’s  counsel  also  explained  that
“the  haunts”  from  the  fistfight  incident  and  the  death  of  his  friend  in  the  shootout  fueled
Taylor’s substance abuse addictions, which led to his trespass and DUI convictions.

         The district court sentenced Taylor to 144 months in prison (Taylor’s guideline range
was 135 to 168 months) and five years’ supervised release and ordered Taylor to pay a $100
special  assessment.  The  sentence  was  based  on  a  total  offense  level  of  30  and  a  criminal
history  category  of  IV.  The  district  court  noted  that  Taylor’s  counsel  made  “a  good  and
appropriate”  argument  to  drop  Taylor’s  criminal  history  category  down  to  a  level  III
(lowering  his  range  to  108  to  135  months),  but  the  district  court  was  not  persuaded  that
Taylor’s  criminal  history  overstated  the  seriousness  of  Taylor’s  offenses  or  circumstances.
That said, the district court did not “see a need to impose the sentence at the high end of the
guidelines” and decided to sentence Taylor at “basically the middle of the guidelines.” The
court stated that, “[i]t’s still a stiff sentence, I recognize that. But the 144 months, which is
basically the middle of the guidelines, I think represents all of the factors that compute into
a fair sentence and are reflected both in the guidelines and in the [§] 3553 elements” as well
as  the  factors  raised  by  Taylor’s  attorney.  Taylor’s  projected  release  date  is  November  2,
2014.

        Effective  November  1,  2007,  the  U.S.  Sentencing  Commission  revised  U.S.S.G.  §
2D1.1  of  the  sentencing  guidelines  (Amendment  706),  reducing  the  base  offense  level  in
crack  cocaine  cases  by  two  levels.  The  amendment  was  subsequently  made  retroactive
No. 10‐1763                                                                                       Page 4

effective March 3, 2008. Taylor’s amended guideline range is now 110 to 137 months based
on a total adjusted offense level of 28 and a criminal history category IV.

        Taylor  believed  that  because  of  this  amendment  he  was  eligible  for  a  sentence
reduction  so  he  filed  a  pro  se  Motion  to  Reduce  Sentence  under  18  U.S.C.  §  3582(c)(2)  on
March 7, 2008. The district court appointed counsel for Taylor on April 4, 2008, and directed
the  parties  to  file  briefs  on  the  issue  and  the  U.S.  Probation  Office  to  assess  Taylor’s
eligibility  for  a  sentence  modification.  The  probation  office  found  that  Taylor  appeared
eligible  for  a  reduction  under  the  amendment,  but  questioned  whether  a  reduction  was
appropriate considering Taylor’s “history of violence.” The Bureau of Prisons reported that
Taylor experienced no disciplinary problems in prison, that he completed a drug education
course, and that he paid his special assessment fee.

      The district court found Taylor eligible for a reduction on March 24, 2010, but denied
his motion stating in a one‐page order that:

               .  .  .  the  court  also  finds  that  a  reduction  in  his  sentence  is  not
               appropriate because of the nature and seriousness of the danger
               to  the  community  that  would  be  posed  by  a  reduction  in
               sentence.  See  Application  Note  1(B)  of  U.S.S.G.  §  1B1.10.
               Accordingly, his motion to modify his sentence is denied.

       Taylor appealed March 30, 2010.

                                              II. Discussion

        We review a district court’s decision not to reduce a sentence under § 3582(c)(2) for
abuse of discretion. United States v. Marion, 590 F.3d 475, 477 (7th Cir. 2009); United States v.
Johnson, 580 F.3d 567, 570 (7th Cir. 2009). “A court abuses its discretion when it resolves a
matter  in  a  way  that  no  reasonable  jurist  would,  or  when  its  decision  strikes  us  as
fundamentally wrong, arbitrary, or fanciful.” United States v. Paul, 542 F.3d 596, 599 (7th Cir.
2008) (citing Greviskes v. Univs. Research Ass’n, Inc., 417 F.3d 752, 758 (7th Cir. 2005)). “[T]he
court must determine the extent of the reduction, if any, by considering the factors listed in
18  U.S.C.  §  3553(a),  the  movant’s  conduct  while  imprisoned,  and  the  risk  his  early  release
would pose to public safety.” Marion, 590 F.3d at 477 (quoting Johnson, 580 F.3d at 570). The
district  court  must  provide  some  statement  of  reasons  supporting  its  decision  when
imposing the sentence. Id. (citing United States v. Jung, 473 F.3d 837, 844 (7th Cir. 2007)).

       Taylor  argues  that  the  district  court’s  explanation  for  denying  him  a  sentence
reduction was not sufficient to allow this court to engage in a meaningful appellate review.
Taylor relies primarily on Marion for his argument that the district court’s “terse” analysis
No. 10‐1763                                                                                       Page 5

made it impossible to ensure that the court did not abuse its discretion. Id. at 476‐77. Taylor
believes  the  district  court  merely  quoted  the  Application  Notes  to  U.S.S.G.  §  1B1.10  and
failed to provide supporting facts unique to Taylor.

        In  Marion,  the  district  court  denied  a  §  3582(c)(2)  motion  on  a  form  order  with  a
single  sentence  explanation:  “As  directed  by  18  U.S.C.  §  358[2](c)(2)  the  Court  has
considered  the  relevant  factors  in  U.S.S.G.  §  1B1.10(b)  and  18  U.S.C.  §  3553(a)  and
determined a sentence reduction is not appropriate.” Marion, 590 F.3d at 476. We noted that
“the  district  court  need  not  provide  a  detailed,  written  explanation  analyzing  every  §
3553(a) factor.” Id. at 477 (citing United States v. Fitzgerald, 330 F. App’x 611, 612‐13 (7th Cir.
2009); United States v. Harris, 490 F.3d 589, 596‐97 (7th Cir. 2007); United States v. Dean, 414
F.3d  725,  729  (7th  Cir.  2005)).  Rather,  the  rationale  behind  requiring  a  brief  statement  of
reasons  at  sentencing  compels  a  similar  requirement  when  deciding  a  motion  to  reduce:
“Some  statement  of  the  district  court’s  reasoning  is  necessary  for  this  court  to  be  able  to
meaningfully review its decision.” Id. We found that the district court failed to sufficiently
articulate its reasons for denying the motion. Id. Because the “district court aptly considered
and thoroughly explained the relevant factors at the time of Marion’s original sentencing,”
an order on a § 3582(c)(2) motion for a sentence reduction “should at least address briefly
any significant events that may have occurred since the original sentencing.” Id. If nothing
noteworthy  changed  concerning  the  basis  for  the  defendant’s  sentence,  “some  simple
explanation to that effect will apprise both the defendant and this court of that fact.” Id. We
noted that Marion “should not be read to expand what is required of a district court when
sentencing a defendant or considering a motion to reduce a sentence under § 3582(c)(2).” Id.
We had “no intention of counting words or applying some rigid formulation to statements
of  reasons,  particularly  on  a  motion  to  reduce  a  sentence.”  Id.  Neither  form  orders  nor
one‐sentence  justifications  were  the  problem  in  Marion.  The  problem  was  that  it  was
impossible for this court “to ensure that the district court did not abuse its discretion if the
order shows only that the district court exercised its discretion rather than showing how it
exercised that discretion. Some minimal explanation is required.” Id. at 477‐78.

        The government distinguishes Marion, arguing that unlike the one‐sentence form
order stating that the district court had reviewed the § 3553(a) factors, the district court here
succinctly stated its reasons for denying Taylor’s motion: the nature and seriousness of the
danger Taylor poses to the community. Only a “minimal explanation” or a “brief statement
of reasons” was required to deny Taylor’s motion, according to the government. The
government also relies on the directive in United States v. Woods, 581 F.3d 531, 538 (7th Cir.
2009), that district courts may not in § 3582(c)(2) proceedings make findings inconsistent
with those of the original sentencing court. The government argues that an examination of
the initial sentencing hearing transcript shows that Taylor’s criminal history adequately
supports the court’s public safety rationale in denying Taylor’s motion.
No. 10‐1763                                                                               Page 6

        The government relies on United States v. Johnson, 580 F.3d 567 (7th Cir. 2009) (per
curiam), a case decided about four months before Marion. There we limited Johnson’s
reduction to three months (he was eligible for a fifteen‐month reduction) because of
Johnson’s extensive criminal history. Johnson appealed, arguing, among other things, that
the district court “gave short shrift to the factors” in § 3553(a) by not mentioning his good
prison conduct or why the threat he posed to the public outweighed his good behavior. Id.
at 570. We held that the district court “was not required to explain at length why Johnson’s
prison record didn’t warrant a greater reduction.” Id. at 570. A statement of reasons
consistent with § 3553(a) was sufficient; an analysis of the relationship between each factor
was not necessary. Id.

        The crux of Taylor’s appeal is whether it is possible to ensure that the district court
did not abuse its discretion in denying Taylor’s motion to reduce his sentence under §
3582(c)(2). Marion requires “[s]ome minimal explanation” as to “how [the district court]
exercised [its] discretion,” 590 F.3d at 478, so the reviewing court can ensure that the district
court did not abuse its discretion. In Taylor’s case, the district court cited “the nature and
seriousness of the danger to the community that would be posed by a reduction in
sentence” as the reason for denying Taylor’s sentence modification motion. Taylor believes
that the district court simply quoted the Application Notes to U.S.S.G. § 1B1.10(b) without
citing any of Taylor’s unique supporting facts. In other words, Taylor believes that Marion
requires district courts to cite specific reasons and then connect, or apply, those specific
reasons to facts to the defendant.

        Taylor reads too much into Marion. The problem in Marion was that the statement –
that the district court “considered the relevant factors . . . and determined a sentence
reduction is not appropriate” – prevented this court from knowing which “relevant factors”
were relied upon. There was thus no way for this court to ensure that the district court did
not abuse its discretion. Here, we know the reasons upon which the district court relied: the
nature and seriousness of the danger Taylor poses to the community.

        In Johnson, the district court went somewhat further than the court in Taylor’s case in
explaining the reasons for denying a sentence reduction. The Johnson court cited his
“extensive criminal history and repeated serious driving offenses,” showing “that he posed
a risk to the community.” 580 F.3d at 569‐70. This statement expounds a bit more on
Johnson’s background compared to the statement applicable to Taylor, but it is not
materially different. The Johnson court did not discuss specific incidents in Johnson’s record.
Nor did the court connect or link the reason for denial to specific facts in Johnson’s
background. And the court did not have to in order for the reviewing court to review the
district court’s exercise of discretion.
No. 10‐1763                                                                            Page 7

        The district court’s statements regarding Taylor’s sentence modification motion are
similarly adequate and consistent with Marion’s requirement that a court show “how it
exercised” its discretion, rather than just showing “that the district court exercised its
discretion.” Marion, 590 F.3d at 478. The district court did not give specifics regarding the
nature and seriousness of the danger Taylor posed to the community, but under Marion the
district court did not have to; all that was required was a “minimal explanation.” The
district court’s statement of reasons for denying Taylor’s motion explains how it exercised
its discretion using the 18 U.S.C. § 3553(a) factors. The district court “was not required to
explain at length why [the defendant’s] prison record didn’t warrant a greater reduction.”
Johnson, 580 F.3d at 570. And Marion does not prohibit one‐sentence explanations or form
orders. Only minimal explanations are required. And that is what the district court did in
denying Taylor’s motion.

        The record here is replete with evidence supporting the district court’s conclusion
that “a reduction in his sentence is not appropriate because of the nature and seriousness of
the danger to the community that would be posed by a reduction in sentence.” Taylor has a
history of aggressive criminal activity that began at age 14 when police arrested him for
auto theft, fleeing law enforcement, and criminal trespass. At 16, while on probation, Taylor
committed involuntary manslaughter during a confrontation with another man. At 20,
Taylor was convicted of criminal trespass and received 365 days in prison, with all but two
of the days suspended. Less than a year after this sentence, police arrested Taylor for
operating a motor vehicle while intoxicated (an incident where Taylor’s flight from police
ended when he collided his vehicle with another parked car; Taylor’s license was
indefinitely suspended at the time). At 23, Taylor was involved in a shootout in a residential
neighborhood, during which Taylor’s friend was shot in the head and killed, resulting in
Taylor’s convictions for criminal recklessness and carrying a handgun without a license.
Taylor’s current prison sentence for conspiracy to possess with intent to distribute cocaine
occurred while he was on parole for the convictions for criminal recklessness and carrying a
handgun without a license.

       The district court’s brief explanation – that reducing Taylor’s sentence would not be
appropriate “because of the nature and seriousness of the danger to the community that
would be posed by a reduction in sentence” – harks back to the district judge’s extended
remarks at the sentencing hearing and provides sufficient information regarding the same
judge’s exercise of discretion in denying Taylor a sentence reduction.

        Marion also requires district courts, on motions for sentence reductions pursuant §
3582(c)(2), to “at least address briefly any significant events that may have occurred since
the original sentencing.” 590 F3.d at 477. If nothing noteworthy changed concerning the
basis for the defendant’s sentence, “some simple explanation to that effect will apprise both
the defendant and this court of that fact.” Id. Taylor argues that if circumstances changed
No. 10‐1763                                                                                Page 8

since the district court sentenced Taylor nearly five years ago, the court should explain
those changes. But if nothing changed, Taylor argues he should get the benefit of the
two‐level reduction because the district court based his sentence on the guidelines and set
his sentence almost in the middle of the old pre‐amendment guideline range applicable to
Taylor.

       A review of the transcript from the original sentencing hearing indicates that
Taylor’s violent history drove the district court to give Taylor “a stiff sentence” below the
middle of the then‐existing guidelines. The district court’s discussion of Taylor’s criminal
history, and its decision to place his sentence below the middle of the then‐existing
guidelines, indicates that the court considered Taylor’s history of violence. That violent
history factored into the court’s sentence that, under the old guidelines, seemed neither
lenient nor extreme. In fact, the sentence was moderate under the guidelines’s framework: it
was nine months above the basement of Taylor’s applicable range and 24 months below the
range’s ceiling. A sentence directly in the middle of Taylor’s then‐applicable range (135 to
168 months) would have been 151.5 months. But now Taylor’s original 144‐month sentence
is above the ceiling of Taylor’s recommended range due to the amendment. And the record
does not indicate that Taylor has had any behavioral problems since his original sentencing.
Thus, Taylor believes that a sentence seven months above the amended guidelines is
inappropriate.

        There is some indication in the record that the sentencing range recommended by the
guidelines prompted the district court to find an appropriate sentence below the middle of
Taylor’s then‐existing guideline recommendation (“But I don’t see a need to impose the
sentence at the high end of the guidelines at 168 months.”). But the sentencing hearing
transcript gives a stronger indication that the danger Taylor posed to his community drove
the district court’s decision to find 144 months an appropriate sentence (“So what’s the
matter? I mean, how big a stick does it take to get your attention? You have to be hit over
the head with a log before you get it?”). We examine the entire record, including the
sentencing transcript, to determine the district court’s intent, not just limited phrases taken
out of a case’s context. See United States v. Marvin, 135 F.3d 1129, 1138 (7th Cir. 1998). When
it came down to it, the district court found that “144 months, which is basically in the
middle of the guidelines, . . . represent[ed] all of the factors that compute into a fair sentence
and are reflected both in the guidelines and in the [§] 3553 elements.” This two‐year
reduction off the top of Taylor’s guideline range took into account the factors Taylor raised
at his original sentencing hearing, including his drug addiction. Although the guidelines
that applied to Taylor’s sentence at the time influenced the district court, the guidelines
were not the element driving the district court’s decision to impose the 144‐month sentence.
No. 10‐1763                                                                                Page 9

Rather, it was Taylor’s history of violence that compelled the district court to impose the
144‐month sentence. The district court stated at the sentencing hearing that:

               . . . unless you want to play out this tragedy to your dying
               breath, you’ve got to make some changes. And unfortunately,
               the penalties you face now are a way to force on you the
               necessity of making some changes because what society is
               saying with these stiff penalties is “We can’t take this anymore,
               we can’t trust Mr. Idris Taylor to do this for himself. We have to
               protect the rest of society until he gets stabilized.”

                       And it also says to everybody else out there there’s a big
               price to pay for this. And that’s what happened here. It’s all
               sort of accumulated.

        In denying Taylor’s sentence modification, the district court cited the same danger to
the community posed by Taylor’s release from prison. That suggests that Taylor poses the
same danger to the community that justified his original 144‐month sentence. The 144‐
month sentence keeps Taylor away from the community for that specified time and also
gives him the time necessary to rehabilitate himself and to gain skills, training, and maturity
so that he is no longer a danger to his community. Nothing about Taylor’s circumstances
since his original sentencing changed this factor.

        Taylor also argues that if the district court was astounded by his history of violence,
it would have sentenced Taylor at the top of, or above, the guideline sentencing range. We
do not believe that such an extreme sentence is necessary to reflect the district court’s
judgment that Taylor posed an unusual danger to his community. Implicit in the district
court’s decision to deny Taylor a sentence modification is the fact that Taylor has a violent
past and has been a danger to his community. The fact that the record does not indicate that
Taylor’s problem with violence has increased, or that he has not experienced disciplinary
problems in prison, does not change the equation that drove the district court’s original
judgment: Taylor has been a violent person who posed a threat to his community. Thus, the
district court found that a 144‐month sentence was necessary at sentencing and that a 144‐
month sentence continues to be necessary.

        Taylor’s reply brief cites United States v. Neal, 611 F.3d 399 (7th Cir. 2010) (published
July 6, 2010, after Taylor submitted his opening brief) in support of his argument that the
district court’s explanation was insufficient. In Neal, the district court first denied Neal’s
motion to reduce his sentence, explaining that:
No. 10‐1763                                                                          Page 10

                        The Court declines to exercise its discretion to reduce
                 Defendant’s sentence. A sentence of 137 months is necessary to
                 promote this defendant’s respect for the law, to afford adequate
                 deterrence to criminal conduct, and to protect the public from
                 further crimes of the defendant. Had the guideline amendment
                 been in effect when the original sentence was imposed, the
                 Court would have imposed a sentence of at least 137 months.

Id. at 400. Two weeks later, the district court amended its explanation with some minimal
modifications of the original paragraph:

                        The Court declines to reduce the previous term of
                 imprisonment. If the guideline amendment had been in effect
                 when the original sentence was imposed, the Court would have
                 imposed a sentence of at least 137 months under an advisory
                 guideline system. The Court finds that a sentence reduction is
                 not warranted. A sentence of 137 months is necessary to
                 promote this defendant’s respect for the law, to afford adequate
                 deterrence to criminal conduct, and to protect the public from
                 further crimes of the defendant.

Id. The district court also added the following paragraph:

                         Moreover, Defendant’s post‐sentencing conduct does
                 not warrant a reduction. Specifically, prison officials informed
                 the Court that in August 2008, Defendant was found guilty in
                 an administrative hearing for the second time of masturbating
                 in the presence of a female corrections officer. This shows
                 disrespect for the law in general and poor impulse control in
                 particular. He continues to be insubordinate and disrespectful
                 toward prison officials and, as things stand now, it appears that
                 he has almost no chance of a successful period of supervised
                 release. The additional incarceration is needed to give him time
                 to accept and adjust to the norms of society and authority.

Id. at 400‐01.

      On appeal, we noted that had the district court’s first statement been the complete
statement, “the outcome would be straightforward.” Id. at 401. Judges may take as a given
No. 10‐1763                                                                            Page 11

the guideline calculations made at sentencing hearings and adjust them only for retroactive
changes. Evidentiary hearings are usually unnecessary because the judge may rely on the
prior resolution of factual disputes. Neither § 3582(c)(2) nor the Constitution required the
judge to conduct a full resentencing in response to Neal’s motion. But Neal argued that he
was entitled to advance notice of the fact that the judge would rely on the information in the
second paragraph of the amended explanation.

        We rejected Neal’s argument that the district court had to notify defendants “of the
proposed action and its rationale before announcing it.” Id. But we also found that nothing
in the record reflected the information cited in the amended explanation’s second
paragraph. Thus, Neal did not have an opportunity to dispute contestable factual
propositions that affected his sentence or to bring in “evidence of his own that would call
into question the judge’s understanding of his record or cast his intra‐prison conduct in a
better light.” Id. at 402.

        Taylor argues that Neal implies that the original explanation standing alone was not
enough to support the denial of a reduced sentence because if the original explanation was
sufficient, the elaboration two weeks later would be mere surplusage and make a remand
unnecessary. Taylor’s reliance on Neal is misplaced. Neal did not find that the original
explanation for denying the sentence reduction motion was insufficient. Rather, we simply
said that “[i]f the district court’s first explanation were the complete one, the outcome
would be straightforward.” Id. at 401. The problem in Neal was that the district court’s
second explanation for denying the sentence reduction motion referenced facts outside the
record. This denied Neal a chance to contest the facts upon which the district court based its
second explanation. Neal does not indicate that the original explanation was insufficient;
rather, had it been the only statement, “the outcome would be straightforward.” Likewise
for Taylor, the district court’s explanation for denying his sentence modification motion on
grounds that he represents a danger to his community was sufficient for purposes of
review.

       Accordingly, the district court did not abuse its discretion in denying Taylor’s §
3582(c)(2) motion. The judgment of the district court is AFFIRMED.